Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the invention having a combination of elements as recited in the claims, including 10a node configured to: receive an input correlithm object representing a task to be performed, wherein the task comprises a plurality of sub-tasks that are each represented by a corresponding input sub-string correlithm object of an input string correlithm object that is associated with the input correlithm object;  15determine distances between the input correlithm object and each of the plurality of correlithm objects; identify one of the plurality of correlithm objects with the shortest distance; receive a first input sub-string correlithm object representing a first 20sub-task of the task; determine distances between the first input sub-string correlithm object and each of the first level sub-string correlithm objects of the identified correlithm object; identify one of the first level sub-string correlithm objects with the 25shortest distance; output the identified first level sub-string correlithm object; and an actor configured to: receive the identified first level sub-string correlithm object; and output first real-world data associated with the identified first level 30sub-string correlithm object.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182